131 Ga. App. 666 (1974)
206 S.E.2d 553
BLACKSTONE
v.
THE STATE.
49205.
Court of Appeals of Georgia.
Argued April 1, 1974.
Decided April 23, 1974.
Herbert Shafer, Ernest D. Brookins, for appellant.
Richard Bell, District Attorney, Leonard W. Rhodes, Carl Puls, for appellee.
BELL, Chief Judge.
The notice of appeal, filed on October 15, 1973, designated that a transcript of evidence would be included in the record on appeal. The transcript was not filed with the trial court clerk until January 21, 1974, 98 days later. No extensions of time for filing the transcript appear in the record. At the same late date the transcript was filed, an order by the trial judge was filed. This order permitted the defendant "to file the transcript of the proceedings herein nunc pro tunc as of November 7, 1973." The state moved to dismiss the appeal prior to transmittal in the lower court under Rule 14 (a) of this court. 124 Ga. App. 873. The motion was denied and the state has renewed its motion in this court. Held:
The appellant was required to file the transcript within 30 days of the filing of his notice of appeal, or obtain an extension of time for filing within that period. Code Ann. §§ 6-804, 6-806. The nunc pro tunc entry cannot be used to correct the failure to comply with the mandatory requirements of the Appellate Practice Act. Baxter v. Long, 122 Ga. App. 500 (177 SE2d 712). The failure of defendant to timely file the transcript or to obtain an extension of time requires dismissal of the appeal. Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126).
Appeal dismissed. Quillian and Clark, JJ., concur.